Citation Nr: 1041145	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-43 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with anxiety disorder, not otherwise 
specified (NOS), currently rated 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a chronic back disability. 

3.  Entitlement to service connection for a chronic left knee 
disability.

4.  Entitlement to service connection for a chronic right foot 
disability.

5.  Entitlement to service connection for a chronic right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1952 to June 1955, and with the United States Air Force 
from February 1961 to February 1978.  His service record shows 
that he was a pararescue recovery medic who served in combat in 
the Republic of Vietnam.  His military decorations for valor 
include the Distinguished Flying Cross with 3rd Oak Leaf Cluster, 
the Purple Heart Medal, and the Silver Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's application to 
reopen his previously denied claim of entitlement to service 
connection for a chronic back disability for failure to submit 
new and material evidence, and denied his claims of entitlement 
to service connection for a left knee disability, a right foot 
disability, and a right shoulder disability.  Also on appeal is a 
May 2009 RO rating decision that denied the Veteran's claim for 
an increased rating above 30 percent for PTSD with anxiety 
disorder NOS.

In April 2010, the Veteran, accompanied with his representative, 
appeared at the RO to present oral testimony and submit evidence 
in support of his appeal at a Board hearing before the 
undersigned traveling Veterans Law Judge.  A transcript of this 
hearing has been obtained and associated with the Veteran's 
claims for the Board's consideration.

The file indicates that the Veteran is also claiming entitlement 
to an increased rating for his service-connected residuals of 
shrapnel wound of the left shoulder and a total rating for 
individual unemployability due to his service-connected 
disabilities (TDIU).  As these issues have not been adjudicated, 
they are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  

For the reasons that will be discussed below, the issues of 
entitlement to service connection for a chronic back disability, 
left knee disability, right foot disability, and right shoulder 
disability are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran and 
his representative if any further action is needed on their part.

This case has been advanced on the Board's docket, in accordance 
with 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD with anxiety disorder NOS is currently 
manifested by occupational and social impairment with reduced 
reliability and productivity due to impaired sleep, intrusive 
thoughts and memory flashbacks relating to in-service combat 
experiences, exaggerated startle response, panic attacks 
occurring more than once per week, difficulty in understanding 
complex commands, impairment of short-term memory, impaired 
judgment, and disturbances of motivation and mood, with 
difficulty in establishing and maintaining effective work and 
social relationships that result in general but not total social 
isolation. 

2.  The RO denied the Veteran's original claim of entitlement to 
service connection for a chronic back disability in a final 
November 2004 rating decision.  

3.  Evidence received since the November 2004 rating decision 
that denied the Veteran's claim of entitlement to service 
connection for a chronic back disability is not duplicative of 
evidence previously submitted and the evidence relates to an 
unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD with 
anxiety disorder NOS have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for reopening the claim of entitlement to 
service connection for a chronic back disability are met, and the 
claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to an increased evaluation for PTSD with 
anxiety disorder NOS, currently rated 30 percent disabling.

With respect to the claim for an increased rating for PTSD with 
anxiety disorder NOS, the Board notes at the outset that, in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), VA has an obligation to notify claimants what information 
or evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

With respect to the claim of entitlement to an increased rating 
for PTSD, generally, the notice requirements of a claim have five 
elements: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  During the course of the appeal, § 3.159(b) was 
revised and the requirement that VA request that the claimant 
provide any evidence in his possession that pertains to the claim 
was removed from the regulation.

The increased rating claim at issue was filed on February 12, 
2009.  A VCAA notice letter was dispatched to the Veteran in 
March 2009, prior to the May 2009 rating decision now on appeal, 
with a subsequent notice letter dispatched during the course of 
the appeal in July 2009.  These letters address the increased 
rating issue on appeal and, collectively, satisfy the above-
described mandates, as well as the requirements that the Veteran 
be informed of how VA calculates degree of disability and assigns 
an effective date for the disability, as prescribed in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  To the extent that there 
were any defects in the timing of the notice, these defects were 
cured by the RO's readjudication of the increased rating claim 
for PTSD with anxiety disorder NOS in the subsequent statement of 
the case dated in November 2009.  See Medrano v. Nicholson, 21 
Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on appeal 
stems from February 12, 2009, when the Veteran filed his claim 
for an increased rating for PSTD, the relevant time period and 
evidence that must be addressed in the adjudication of the claim 
encompasses the period from February 12, 2008 to the present, in 
order to allow the Board to consider the applicability of a 
staged rating.  See 38 C.F.R. § 3.400(o)(2) (2009); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board 
observes that private clinical records that pertain to the 
Veteran's psychiatric counseling and treatment for the period 
spanning February 2008 to the present have been obtained and 
associated with the claims file.  In any case, the Veteran has 
not indicated that there are any outstanding relevant medical 
records or other pertinent evidence that must be considered in 
this current appeal.  The Veteran was also afforded a VA 
psychiatric examination specifically addressing the severity of 
his service-connected PTSD with anxiety disorder NOS in April 
2009.  The Board has reviewed the examination report and notes 
that the Veteran's claims file was reviewed by the clinical 
psychologist who performed this examination.  Furthermore, the 
examiner provided adequate discussion of his clinical 
observations and a rationale to support his findings and 
conclusions within the context of the Veteran's clinical history 
as contained within his claims file.  Thus, the April 2009 VA 
psychiatric examination is deemed to be adequate for rating 
purposes for the claim at issue regarding entitlement to an 
increased rating for PTSD with anxiety disorder NOS.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claim for an increased rating for 
PTSD with anxiety disorder NOS decided herein, and thus no 
additional assistance or notification is required.  The Veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The Board will therefore proceed with 
the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1 (2010).  Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2 
(2010); resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); 
where there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 38 
C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, 
considering the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of 
Appeals for Veterans Claims (Court) held that where the appellant 
has expressed dissatisfaction with the assignment of a rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, commencing on the date on which the 
appellant reopened his claim for a rating increase.

Diagnostic Code 9411 provides that PTSD is evaluated under the 
general rating formula used to rate psychiatric disabilities 
other than eating disorders.  38 C.F.R. § 4.130 (2010).  The 
Veteran's PTSD is currently evaluated as 30 percent disabling.

A 30 percent evaluation for PTSD is warranted when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2010).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2010).

As relevant, the private psychiatric counseling records 
pertaining to the period from February 2008 to the present, the 
report of the April 2009 VA psychiatric examination, and the oral 
testimony of the Veteran at his April 2010 hearing before the 
Board show that his PTSD with anxiety disorder NOS is manifested 
by occupational and social impairment with reduced reliability 
and productivity due to impaired sleep, intrusive thoughts and 
memory flashbacks relating to in-service combat experiences, 
exaggerated startle response, panic attacks occurring more than 
once per week (see private psychiatric counseling report dated 
August 2009 from Turning Point Center for Psychological and 
Family Growth, LLC), difficulty in understanding complex 
commands, impairment of short-term memory, impaired judgment, and 
disturbances of motivation and mood, with difficulty in 
establishing and maintaining effective work and social 
relationships that result in general but not total social 
isolation.  The evidence shows that the Veteran has been married 
and divorced three times, but now lives by himself with his pet 
dog and has not had a significant personal relationship in over 
20 years.  He has few friends apart from fellow veterans whom he 
meets with at the local American Legion or VFW post several times 
per week.  He indicated that he was estranged from his children.  
He was not employed and did not believe he could hold a job given 
the state of his psychiatric disability.  That said, on VA 
examination in April 2009, the reviewing psychologist stated that 
the Veteran's psychiatric "symptoms would likely cause reduced 
occupational reliability and productivity if he were currently 
employed," but did not indicate that he was completely incapable 
of employment by his psychiatric disorder. 

The Veteran is clinically demonstrated to be competent to handle 
his financial affairs and able to feed and dress himself and 
perform the basic daily activities of living, including 
maintaining his home and personal hygiene, operate a vehicle, 
although he admitted that because he did not live with anyone he 
sometimes did not bathe regularly.  However, on all examinations 
and counseling sessions he appeared appropriately groomed and 
attired and was cooperative with his counselors and examiners, 
alert and oriented on all spheres, and did not display any 
psychotic thought process or inappropriate affect.   His Global 
Assessment of Functioning (GAF) scores ranged as low as 40, 
indicting social and occupational impairment due to serious 
psychiatric symptoms.  The Veteran admitted to occasional 
homicidal or suicidal thoughts, but the clinical examinations did 
not indicate that this was a regular state of mind for him and 
did not indicate him to be a serious threat to his individual 
safety or the safety of others.  He admitted to drinking 
regularly, including by himself, and of having mood swings and 
emotional lability and difficulty adapting to stressful 
circumstances.  

The Board has considered the aforementioned evidence and 
concludes that the constellation of psychiatric symptomatology 
associated with the Veteran's PTSD with anxiety disorder NOS more 
closely approximates the criteria for a 50 percent evaluation 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  The clinical 
evidence indicates that the Veteran experiences panic attacks 
more than once per week, episodic anxiety, memory flashbacks, and 
disturbed sleep, but he is otherwise alert and oriented on all 
spheres, displays a stable affect, and is not unable to 
effectively function in a social situation despite his preference 
to live by himself and keep his social life limited to only 
meeting with fellow veterans at a VFW or American Legion post.  
The evidence does not demonstrate any propensity towards being a 
danger to himself or others, despite his admission of occasional 
thoughts of doing so.  He is otherwise able to communicate 
effectively with others.  While the Board finds that the Veteran 
has met the criteria for a 50 percent evaluation for his service-
connected psychiatric disorder, the clinical evidence does not 
otherwise demonstrate that the Veteran's PTSD with anxiety 
disorder NOS is manifested by symptomatology that more closely 
approximates the criteria for a 70 percent evaluation under 
Diagnostic Code 9411, with such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  The only symptom that 
approaches the criteria contemplated in a 70 percent rating is 
his difficulty in adapting to stressful circumstances (including 
work or a work-like setting).  However, this alone is 
insufficient to elevate the Veteran's PTSD with anxiety disorder 
NOS to the realm of social and occupational impairment 
contemplated by a 70 percent evaluation.  

Therefore, in view of the foregoing discussion, the Board finds 
that the overall disability picture presented by the objective 
clinical evidence demonstrates that the psychiatric 
symptomatology attributable to the Veteran's PTSD with anxiety 
disorder NOS more nearly approximates the criteria for a 50 
percent rating, but not for a 70 percent rating.  Resolving any 
doubt in the Veteran's favor, the appeal for a rating above 30 
percent for the service-connected psychiatric disorder at issue 
is thusly granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Extraschedular consideration
 
The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected PTSD with anxiety disorder NOS, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  The clinical 
evidence establishes that the Veteran's service-connected 
psychiatric disability, by itself, does not produce a greater 
impact on his occupational capacity that renders impractical the 
criteria contemplated by the applicable rating schedule as 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
psychologist who examined the Veteran in April 2009 indicated 
that the Veteran's psychiatric disability would produce reduced, 
but not total loss of occupational reliability and productivity 
if he were employed.  The evidence also indicates that the 
Veteran does not require frequent hospitalization for his PTSD.  
The Veteran is also demonstrably able to attend to his daily 
activities of living and operate a motor vehicle.  As such, the 
current state of his impairment due to PTSD with anxiety disorder 
NOS is adequately contemplated in the criteria for the 50 percent 
schedular evaluation presently assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Fisher v. Principi, 4 Vet. App. 53 (1993).



(c.)  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a chronic back disability.

As will be further discussed below, the Board has found that new 
and material evidence has been submitted to reopen the Veteran's 
claim for service connection for a chronic back disability and is 
remanding the matter for further evidentiary development.  As the 
new and material evidence claim is being granted in full, the 
Board finds that any error that may exist with regard to the 
application of the Veterans Claims Assistance of Act of 2000 
(VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) with respect to this issue is rendered moot by this 
completely favorable decision.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the requirements 
of the VCAA have been satisfied concerning the new and material 
evidence issue on appeal.

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2010).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  The credibility of the 
evidence is presumed for the purpose of reopening.  See Justus 
v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim 
of entitlement to service connection for a chronic back 
disability.  His original claim for VA compensation for this 
disability was denied in a November 2004 RO decision, which was 
not timely appealed and became final.  The November 2004 rating 
decision noted that the Veteran's service treatment records did 
not show onset of a chronic orthopedic disability affecting his 
back during service and that current post-service medical records 
showing treatment for a back disorder did not indicate a link 
between the disabling condition and military service.  

In connection with the current claim to reopen, which was filed 
by the Veteran in June 2007, he submitted private post-service 
medical records reflecting a current diagnosis of flattened 
lumbar lordosis with osteopenia and spondylosis with 
musculoligamentous lumbar sprain and strain, as well as his 
military parachute jump logs which, upon close inspection, 
indicate that he sustained impact injuries on his back during 
some of the landings recorded.  The back treatment reports, while 
not specifically linking the Veteran's back diagnoses to military 
service, do note his history of being a pararescue recovery medic 
in service with 1000 jumps in his service career.  The Board also 
considers the Veteran's assertions in his hearing testimony and 
written statements that his current back disability is 
attributable to such trauma in service to be more detailed and 
made with greater specificity to recorded incidents in his 
military parachute jump log, such that it does not constitute 
mere reiteration of contentions previously considered in the 
prior final rating decision addressing the merits of this claim.  
Furthermore, the Board finds that the new evidence submitted 
implicitly raises the question of whether or not there is a 
secondary relationship between the Veteran's back disability and 
his service-connected right knee and right tibia and fibula 
disabilities, such that this evidence relates to unestablished 
facts necessary to substantiate the back disability claim.  Thus, 
the Board finds that this evidence is both new and material and 
the claim of entitlement to service connection for a chronic back 
disability is reopened for a de novo review on the merits.


ORDER

An increased evaluation to 50 percent for PTSD with anxiety 
disorder NOS is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chronic back disability 
is reopened for a de novo review on the merits.


REMAND

In addition to PTSD with anxiety disorder NOS, the Veteran is 
also presently service-connected for right knee laxity (rated 10 
percent disabling), residuals of a chipped fracture of the right 
fibula and a fracture of the medial plateau of the right tibia 
with traumatic right knee arthritis (rated 10 percent disabling), 
tinnitus (rated 10 percent disabling), bilateral hearing loss 
(rated 10 percent disabling), history of hepatitis (rated 
noncompensably disabling), and a left shoulder scar, residual of 
a left shoulder shrapnel wound (rated noncompensably disabling).  

The Board notes that the current clinical evidence indicates that 
the Veteran presently has diagnoses of chronic disabilities 
affecting his back, left knee, right foot, and right shoulder.  
These include a flattened lumbar lordosis with osteopenia and 
spondylosis with musculoligamentous lumbar sprain and strain with 
regard to his spine; joint effusion and left patella laxity with 
arthritis, status post arthroscopic debridement with regard to 
his left knee; peroneal superficial neuritis with interdigital 
neuroma, status post Moron's neuroma excision in 2000, with 
recurrent foot pain with regard to his right foot; and right 
shoulder subacromial impingement, old traumatic injury with 
anterior labral defect and acromioclavicular arthrosis, status 
post 2006 right shoulder biceps tenotomy and synovectomy with 
postoperative adhesion capsulitis and osteoarthritis with regard 
to his right shoulder. 

The Board finds that the nexus opinion obtained on VA examination 
in November 2007, which addressed the Veteran's claims for 
service connection for chronic disabilities of his back, left 
knee, right foot, and right shoulder, is inadequate for 
adjudication purposes because the opinion was cursory, stating 
that it was less likely than not that these aforementioned 
disabilities were related to military service, but presenting no 
rationale for this opinion other than dismissively stating that 
no further discussion of the issue could be made without 
resorting to speculation.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).  The Veteran's service records clearly 
establish that he has participated in at least 1000 parachute 
jumps during his long military career and that in some of these 
jumps, his logbook notes that he injured his back, knee, and 
shoulder.  The Veteran has also personally asserted that the 
manner in which he was taught to land feet first at the end of a 
parachute jump caused him to develop a chronic right foot 
disability.  Looking at his military record, it is not 
implausible that a history of a thousand parachute jumps with 
full equipment and gear carried on his back may have resulted in 
imposing repeated physical trauma and stress to his 
musculoskeletal system, such that chronic orthopedic disabilities 
of his back, left knee, right foot and right shoulder may have 
resulted.  However, the November 2007 medical examination and 
nexus opinion of record is inadequate because it does not 
sufficiently address this nexus theory and furthermore does not 
present an opinion addressing the likelihood that the Veteran's 
chronic orthopedic disabilities of his back, left knee, and right 
foot by be secondarily related to his service-connected 
orthopedic disabilities of his right lower extremity.  

Therefore, in view of the forgoing discussion, the issues of 
entitlement to service connection for chronic disabilities of the 
Veteran's back, left knee, right foot, and right shoulder should 
be remanded to the RO, via the AMC, so that the Veteran may be 
scheduled for the appropriate VA examinations in which nexus 
opinions addressing the likelihood that these aforementioned 
disabilities may be related to service or service-connected 
disability may be obtained.

 (Please note, this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the claims folder.

2.  The Veteran should be scheduled for VA 
examination(s) of his musculoskeletal system, 
to be conducted by the appropriate 
specialist(s), to determine the Veteran's 
current orthopedic diagnoses as they pertain 
to his spine, left knee, right foot, and 
right shoulder.  Then, within the context of 
the Veteran's clinical history, including his 
established history of having at least 1000 
parachute jumps during the course of his 20-
year military career (with indications in his 
jumping logbook that he sustained impact 
injuries to his back, knees, and shoulder 
during several hard landings), the 
examiner(s) should provide an opinion as to 
the likelihood that the Veteran's current 
orthopedic diagnoses as they pertain to his 
spine, left knee, right foot, and right 
shoulder, are either directly related to 
service or secondary to, or aggravated by, 
his service-connected right knee, right 
tibia, and right fibula disabilities.  A 
complete history should be obtained from the 
Veteran.   

(a.)  The appropriate examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that the current 
orthopedic diagnoses as they pertain to 
the Veteran's spine, left knee, right 
foot, and right shoulder were incurred as 
a result of repetitive stress injuries in 
service, consistent with the Veteran's 
military career as a pararescue recovery 
jumper credited with 1000 parachute jumps.  

(b.)  If a direct link with service is 
ruled out with respect to any current 
orthopedic diagnoses of the Veteran's 
spine, left knee, right foot, and right 
shoulder , the examiner(s) should provide 
an opinion as to whether it is at least as 
likely as not that these diagnoses are 
secondary to his service-connected right 
knee laxity and/or residuals of a chipped 
fracture of the right fibula and a 
fracture of the medial plateau of the 
right tibia with traumatic right knee 
arthritis.  

(c.)  Alternatively, if the secondary 
relationship discussed above is ruled out 
with respect to any current orthopedic 
diagnoses of the Veteran's spine, left 
knee, right foot, and right shoulder, an 
opinion should be provided as to whether 
it is at least as likely as not that his 
service-connected right knee laxity and/or 
residuals of a chipped fracture of the 
right fibula and a fracture of the medial 
plateau of the right tibia with traumatic 
right knee arthritis aggravated (i.e., 
permanently worsened beyond their natural 
level of progression) his current 
orthopedic diagnoses of the Veteran's 
spine, left knee, right foot, and right 
shoulder.  

If such aggravation is found to exist, it 
would be helpful if the examiner(s) would 
provide an assessment, if possible, of the 
baseline level of impairment produced by 
the Veteran's service-connected right knee 
laxity and residuals of a chipped fracture 
of the right fibula and a fracture of the 
medial plateau of the right tibia with 
traumatic right knee arthritis prior to 
aggravation, and then provide a 
quantification, if possible, of the level 
of additional impairment above and beyond 
this baseline level imposed by the 
aforementioned service-connected right 
lower extremity disabilities.  If it is 
not possible to provide such an 
assessment, the examiner(s) should so 
state.  

With respect to the above examination(s), the 
Veteran's claims folder should be provided to 
the VA examiner(s), who should be asked to 
review the Veteran's claims file and base any 
opinion provided on the foregoing review 
thereof, as well as the current examination.  
The examiner(s) should indicate on the 
examination report that such a review was 
conducted. 

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide any of 
the requested opinions without resorting to 
speculation, it should be so stated with a 
complete rationale as to why the examiner 
arrived at this conclusion.

The examiner(s) should use the following 
language, as may be appropriate: "more likely 
than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there 
is a less than 50% likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
Veteran's claims of entitlement to service 
connection for chronic disabilities of his 
back, left knee, right foot, and right 
shoulder should be readjudicated following 
review of all relevant evidence associated 
with the claims file.  If the appeal remains 
denied with respect to any of these issues, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, this issue 
or issues should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The RO is respectfully reminded that a VA remand by the Board 
confers on a veteran or other claimant the right to VA compliance 
with the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with the terms of such an order.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stefl v. Nicholson, 21 Vet. App. 120 
(2007)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


